DETAILED ACTION
Applicant's amendments and remarks, filed 6/7/21, are fully acknowledged by the Examiner. Currently, claims 1-9 and 11-13 and 17-20 are pending with claims 10 and 16 canceled, and claims 1, 7, and 13 amended. Applicant’s amendments to claims 7 and 13 have overcome the previously filed 35 USC 112 rejections.  The following is a complete response to the 6/7/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-9 and 11-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 2012/0197245).
Regarding claim 1, Burnett teaches a cryoablation system, comprising: an endoscope (12 as in Fig. 1) comprising:
a proximal portion (proximal portion of 12 further from a balloon), a distal portion (as in Fig. 1, the tip of 12 closer to the balloons 22-24), and
at least one working channel extending therebetween (working channel of 12 through which 16 extends through); a cryogen delivery catheter disposable within the at least one working channel of the endoscope (catheter 18 to deliver cryogen through a working channel as in Fig. 1), the cryogen delivery catheter comprising: a proximal end (proximal end further from expandable members 22,24), a distal end configured for the output of cryogen spray (distal end with 22,24 allowing for cryogen spray 66 as in Fig. 4), and a lumen extending therebetween (lumen 70 allowing fluid to pass through catheter 18);
an expandable member moveable between a deflated configuration and an inflated configuration (22, inflated and deflated via fluid from 18) and including a conduit comprising a proximal inlet and a distal outlet (at least par. [0113] with inflation lumen of 18 for inflating the balloon at a distal end and an inlet at the proximal end of the device as in Fig. 1), wherein the distal outlet is fluidly connected to an interior of the expandable member (inflation lumen of 18 connected to 22);wherein the lumen of the cryogen delivery catheter and the conduit of the expandable member are separated from each other (lumen 70 of 18 is a fluidly separate lumen from the inflatable lumen of 18). Burnett is silent regarding a vent tube configured for passive or active venting of a gas therethrough that extends distally beyond the distal portion of the endoscope and through the expandable member, wherein the vent tube vents cryospray and other undersirable gases to ensure organ and body cavity distention does not occur.
Regarding claim 2, Burnett teaches the expandable member configured to extend distally beyond the distal portion of the endoscope (22 distally beyond the distal end of 12).
Regarding claim 3, Burnett teaches wherein the expandable member moves from the deflated configuration to the inflated configuration by flowing a fluid into the interior of the expandable member (22 inflated with fluid as in at least par. [0111]).
Regarding claim 4, Burnett teaches the balloon as compliant (par. [0142]), and further that the material is polyurethane (par. [0154]).
Regarding claim 5, Burnett teaches wherein the expandable member conforms to the shape of a body lumen when in the inflated configuration and prevents or substantially inhibits gas progression distally beyond the expandable member (22 inflates along with 24 to create a treatment region 40 preventing treatment fluid 66 to escape).
Regarding claim 6, Burnett is not explicit regarding the vent tube is independent of one of the at least one working channel of the endoscope. However, Burnett teaches in par. [0129] and Fig. 10 a balloon that may be pass through the balloon sheath rather than the endoscope, such that channels bay 
Regarding claim 7, Burnett teaches a cryoablation system, comprising:
a cryogen delivery catheter comprising (10): a proximal end (10 leading out to gas supply system via 70), a distal end including an outlet for cryogen (20 leading to tip 46), and a lumen extending therebetween (20);
a single-lumen conduit disposed within the lumen (20 with a conduit 72), the single-lumen conduit comprising: a distal portion extending distally beyond the cryogen outlet at the distal end of the cryogen delivery catheter (distal end of 20 with 72 extends beyond cryogen outlet as in Fig. 4), wherein the distal portion includes at least one port in fluid communication with the single-lumen conduit (20 with a port allowing for 64 to enter through 72); and an expandable member disposed about the distal portion of the single-lumen conduit and defining an interior (balloon 24), wherein the expandable member is moveable between an unexpanded configuration and an expanded configuration (22 inflatable and debatable via inflation lumen as in par. [0113]).
Burnett further teaches wherein the lumen of the cryogen delivery catheter and the conduit of the expandable member are separated from each other (lumen 72 is a fluidly separate lumen from the inflatable lumen of 18).
Burnett is silent regarding a vent tube is disposed within the lumen of the cryogen delivery catheter, and wherein a distal portion of the vent tube passes through and extends distally beyond the first expandable member to vent cryospray and other undesirable gases to ensure organ and body cavity distention does not occur.While Burnett is not explicit regarding the Fig. 4 embodiment with a vent lumen, Burnett does suggest 
Regarding claim 8, Burnett teaches wherein the expandable member moves from the unexpanded configuration to the expanded configuration by flowing a fluid through the single-lumen conduit, and the at least one port, into the interior of the expandable member (fluid to inflate balloon 22 as in par. [0116]).
Regarding claim 9, Burnett teaches wherein the expandable member moves from the expanded configuration to the unexpanded configuration by flowing a fluid from the interior of the expandable member through the at least one port and the single-lumen conduit (fluid escapes as in par. [0116]).
Regarding claim 11, Burnett teaches the balloon comprises a non-compliant material (par. [0142]).
Regarding claim 12, Burnett teaches wherein the non-compliant or semi-compliant material comprises a polymer selected from the group consisting of PEBAX, PET, PEN, PBT, PEEK, Hytrel, polyurethane and nylon (par. [0158]).
Regarding claim 13, Burnett teaches a cryoablation system, comprising:

a multi-lumen conduit disposed within the lumen of the cryogen delivery catheter (18), the multi-lumen conduit comprising:
a distal portion extending distally beyond the distal end of the cryogen delivery catheter (18 extending beyond 12 as in at least Fig. 4), wherein the distal portion includes at least one port in fluid communication with a first lumen of the multi-lumen conduit and at least one port in fluid communication with a second lumen of the multi-lumen conduit (18 with an inflation and extraction lumens for 22 as in par. [0113]); and
a first expandable member disposed about the distal portion of the multi-lumen conduit and defining an interior (balloon 22), wherein the first expandable member is moveable between a deflated configuration and an inflated configuration (par. [0113] balloon 22 for inflation and deflation), and wherein the first expandable member moves from the deflated configuration to the inflated configuration by flowing a fluid through the first lumen of the multi-lumen conduit, and the at least one first lumen port, into the interior of the first expandable member (par. [0113] inflation lumens to inflate balloon 22),
wherein the first expandable member moves from the inflated configuration to deflated configuration by flowing a fluid from the interior of the first expandable member through the at least one second lumen port and the second lumen of the multilumen conduit (par. [0113] deflation lumen to deflate 22), wherein the lumen of the cryogen delivery catheter and the conduit of the expandable member are separated from each other (lumen 70 of 18 is a fluidly separate lumen from the inflatable lumen of 18).
Burnett is silent regarding a vent tube is disposed within the lumen of the cryogen delivery catheter, and wherein a distal portion of the vent tube passes through and extends distally beyond the first 
Regarding claim 17, Burnett teaches wherein the first expandable member comprises a non-compliant or semi-compliant material (par. [0142]).
Regarding claim 18, Burnett teaches wherein the non-compliant or semi-compliant material comprises a polymer selected from the group consisting of PEBAX, PET, PEN, PBT, PEEK, Hytrel, polyurethane and nylon (par. [0158]).
Regarding claim 19, Burnett teaches a second interpretation, separate from claim 16, with a second expandable member disposed about the distal portion of the multi-lumen conduit (24) and defining an interior (balloon 24 has an interior), wherein the second expandable member is moveable between a deflated configuration and an inflated configuration (par. [0113] 24 inflatable and debatable); and

wherein the first lumen is in fluid communication with the interior of the first expandable member (par. [0113] 22 in communication with inflation lumen).
Regarding claim 20, Burnett teaches a second interpretation, separate from claim 16, wherein the first expandable member transitions from the deflated configuration to the inflated configuration by flowing a fluid through the first lumen to the interior of the first expandable member (par. [0113] 22 in communication with inflation lumen); wherein the second expandable member transitions from the deflated configuration to the inflated configuration by flowing a fluid through the second lumen to the interior of the second expandable member (par. [0113] 24 in communication with inflation lumen); and wherein the first and second expandable members transition from the inflated configuration to deflated configuration by flowing a fluid from interior of the first and second expandable members through the third lumen (par. [0113] extraction port for 22 and 24).
Response to Arguments
Applicant’s arguments, see the remarks, filed 6/7/21, with respect to the rejection(s) of claim(s) 1, 7, and 13 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burnett in a 103 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794